Citation Nr: 0835772	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  06-07 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska that granted service connection for PTSD 
and assigned a 50 percent initial evaluation, effective from 
June 1, 2004.  This matter also comes on appeal from an 
August 2005 RO decision that denied the veteran's claim for 
TDIU.

This case was the subject of a July 2007 hearing before the 
undersigned Veterans Law Judge, and of a Board decision dated 
in September 2007.  In a March 2008 Order, the Court of 
Appeals for Veterans Claims (Court) granted a March 2008 
Joint Motion for Remand of the parties, and thereby vacated 
the Board's September 2007 decision as to the issue of 
entitlement to an initial evaluation in excess of 50 percent 
for PTSD, and returned the matter to the Board for 
readjudication. 

The issue of entitlement to TDIU was remanded to the RO in 
the September 2007 Board decision, and as such, was not 
encompassed by the Joint Motion or the March 2008 Order 
issued by the Court.  Breeden v. Principi, 17 Vet. App. 475, 
478 (2004) (Court lacks jurisdiction over claim remanded by 
BVA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

As noted above, the issue of entitlement to an initial 
evaluation in excess of 50 percent for PTSD was remanded to 
the Board by the Court in an Order dated in March 2008.  In 
an April 2008 letter from the Board, the veteran and his 
representative were afforded 90 days to submit additional 
evidence or argument in this matter.  See generally 38 C.F.R. 
§ 20.1304.  In light of the time required for processing of a 
Freedom of Information Act request from the veteran's 
representative, the Board afforded an additional 60 days to 
submit additional evidence or argument by a letter dated in 
August 2008.  In a September 2008 letter, the veteran, 
through his representative, responded to the Board's 
correspondence by requesting a Board videoconference hearing 
in Indianapolis, Indiana, and requested that the file be sent 
to Indianapolis for scheduling of the hearing.  See 38 
U.S.C.A. § 7107(e); 38 C.F.R. § 20.704.  By this remand, the 
Board hereby grants the motion for a Board videoconference 
hearing.

As noted in the remand section of the September 2007 Board 
decision, the veteran asserts that he is entitled to a total 
disability rating based on individual unemployability.  
However, the record does not reflect that the veteran's 
service-connected hearing loss and tinnitus have been 
evaluated since July 2005.  Additionally, the record does not 
contain a VA clinical opinion as to whether it is at least as 
likely as not that the veteran's service-connected 
disabilities, to include in combination, render him unable to 
maintain substantially gainful employment consistent with his 
education and occupational experience.  Such opinion would be 
useful in the de novo adjudication of the veteran's claim.

In view of the above, including to ensure full compliance 
with due process requirements, the case is REMANDED to the RO 
for the following development:

1.  The veteran should be afforded a VA 
audiological examination to determine 
the current nature and severity of his 
service-connected hearing loss and 
tinnitus.  All necessary tests should 
be performed.  The claims folder should 
be made available to the examiner in 
conjunction with the examination.  The 
examiner should comment on the degree 
of occupational impairment caused by 
the service-connected hearing loss and 
tinnitus.

2.  The veteran should be afforded a VA 
psychiatric examination to determine 
the current nature and severity of his 
service-connected PTSD.  All necessary 
tests should be performed.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.  The examiner should 
comment on the degree of social and 
occupational impairment caused by the 
service-connected PTSD.

3.  The veteran's claims folder should 
be forwarded to a general medical 
examiner for a clinical opinion as to 
whether it is at least as likely as not 
that the veteran's service-connected 
disabilities, in combination, render 
him unable to engage in substantially 
gainful employment consistent with his 
GED education and occupational 
experience as a janitor.  The veteran's 
age should not be considered in 
rendering the opinion.  The examiner 
should provide a complete rationale for 
the opinion expressed.

4.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
RO should issue a supplemental 
statement of the case and afford the 
appropriate opportunity to respond.  

5.  Following completion of the above, 
if any benefit sought remains denied, 
schedule the appellant, in accordance 
with the docket number of this case, 
for a videoconference hearing at the RO 
before a Veterans Law Judge at the 
Board of Veterans' Appeals in 
Washington, D.C.  See 38 U.S.C.A. 
§ 7107(e) (West 2002).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




